                    IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF KANSAS

U.S. SPECIALTY                       )
INSURANCE COMPANY, INC.,             )
                                     )
                         Plaintiff,  )            Civil No. 2:19-cv-2587
                                     )
v.                                   )
                                     )
SHARRI STEELE, as Executrix          )
of the Estate of MICHAEL TOD         )
STEELE, deceased, et al.             )
                                     )
                         Defendants. )

                      ORDER ALLOWING DEPOSIT OF FUNDS

       Pursuant to Rule 67 of the Federal Rules of Civil Procedure, and on motion by

plaintiff U.S. Specialty Insurance Company, Inc.,

       IT IS HEREBY ORDERED that the Motion to Deposit Funds in the amount of

$100,000.00, which represents what U.S. Specialty contends is the full extent of its

insurance coverage for claims against the estate of its insured, Daniel R. Dunn.

       IT IS FURTHER ORDERED that the Clerk of the Court shall deposit the funds in

a money market account or other instrument, at the prevailing rate of interest at a federally

approved financial institution. The initial investment is subject to the collateral provisions

of Treasury Circular 176.

       IT IS FURTHER ORDERED that the Clerk shall deduct the administrative registry

fee, set by the Director of the Administrative Office of the U.S. Courts at ten percent of the

interest earned or as indicated based on the amount and time of deposit into the Court,




O:\ORDERS\19-2587-CM-5.DOCX
without further order of the Court. This fee is authorized by the Judicial Conference of the

United States.

       Dated October 16, 2019, in Kansas City, Kansas.

                                           s/ James P. O=Hara
                                          James P. O=Hara
                                          U.S. Magistrate Judge




                                             2
